Title: To Benjamin Franklin from Jean Meÿer, 9 October 1779
From: Meÿer, Jean
To: Franklin, Benjamin


MonsieurDunkerque Ce 9. 8bre. 1779.
L’accueil gracieux que vous me fites, quand J’eus l’honneur de vous être presenté par Monsieur Le Professeur de Báer, les offres généreuses que vous ÿ ajoutates de vôtre Crédit et de vôtre pouvoir dans les occasions où je pourrois en avoir besoin, m’enhardissent aujourd’hui d’avoir recours à vous, Monsieur, afin qu’il vous plaise en faire usage à mon egard dans les circonstances présentes. L’exposé suivant vous mettra à même de Juger si Je puis me flatter de meriter cette faveur:
En partant de La Bretagne Je laissois à Mons. Rion de Brest ma procuration pour toucher la part qui me revenoit des Prises faites par la Fregate Ragnzer commandée par Le Sr. Jones, à bord de laquelle J’avois eté en qualité de Volontaire d’honneur. Je ecrivis en Juillet dernier a Mr. Rion ainsi qu’au Sieur Scheveighauson de Nantes pour m’Informer où en etoient mes affaires. Ces Messieurs me repondirent qu’ils avoient effectivement touché les fonds de la Vente des Prises faites par la ditte Frégate Ragnzer mais que n’etant pas chargés de rendre Compte à chacun des Captants Ils ne pouvoient le faire a mon egard sans y être autorisés par un ordre emané de vous, Monsieur. J’ose donc esperer, d’après les offres gracieux dont vous avez daigné m’honnorer, que non seulement vous voudrez bien m’accorder cet ordre, mais encore vous ressouvenir de la promesse que vous me fites d’ecrire au Congrès pour qu’il nous fit quelque gratifications.

Un François s’expliqueroit plus elégament que moi dans sa langue pour vous demander cette grace, mais Je doute, Monsieur qu’il en aye plus de reconnoissance qu’un suedois tel que Je Suis, et dont le souvenir du service que vous voudrez bien me rendre ne s’effaçera Jamais de mon Coeur. En attendant J’ai l’honneur de vous assurer qu’on ne sçauroit ajouter au profond respect, et à la parfaite vénération avec lesquels Je ferai gloire de me dire à Jamais Monsieur Vôtre très humble & très obeïssant Serviteur
J. Meÿerofficier au service de saMajesté Le Roÿ de suëde

Si vous daignez, Monsieur, m’honorer d’une reponse, vous m’obligerez de me l’addresser, chez Monsr. Thevenet le Je. Rûë du Moulin à Dunkerque.

 
Endorsed: answer’d Oct. 20.
Notation: J Meyer Nov 9. 79
